THE THIRTEENTH COURT OF APPEALS

                                    13-19-00596-CV


                 TREVOR NIKOS KOCAOGLAN AND PABLO TREJO
                                    v.
                     LAW OFFICE OF CHRIS SANCHEZ, P.C.


                                   On Appeal from the
                   County Court at Law No. 4 of Hidalgo County, Texas
                            Trial Cause No. CL-19-4410-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

January 14, 2021